Citation Nr: 1221076	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-01 987	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for disability of the arteries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to August 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded the matter in February 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VCAA-compliant notice letter, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ sent the required notice letter in March 2011 and scheduled VA examinations, which were conducted in April and May 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2012, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran has hearing loss in the left ear that is attributable to his period of active military service.

2.  The Veteran does not currently have impaired hearing in the right ear.

3.  The Veteran does not currently have a diagnosed disability of the arteries.

4.  Any heart disorder the Veteran has is not related to military service or an event of service origin.


CONCLUSIONS OF LAW

1.  The Veteran has hearing loss in the left ear that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran does not have hearing loss in the right ear that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

3.  The Veteran does have a disability of the arteries that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The Veteran does not have a heart disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through April 2007 and March 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the April 2007 and March 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2007 and March 2011 notice letters.  The April 2007 and March 2011 letters also provided the Veteran with notice regarding an award of an effective date and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled" on the questions now before the Board.  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Here, the Veteran's service treatment records have been associated with the claims file, as have records of his post-service treatment from private treatment providers.  The Veteran was provided VA medical examinations in April and May 2011; reports of those examinations have been associated with the claims file.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted a full physical and audiological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2010.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that he has bilateral hearing loss, a disability of the arteries, and a heart disorder that are traceable to his time on active duty.  In particular, the Veteran contends that he was exposed to noise when working as a radioman in a loud room filled with teletype machines.  The Veteran further contends that symptoms he experienced while on active duty are similar to those he experienced when he had a myocardial infarction in 2006 and were likely symptoms of a disability that has existed from service to the present.  Thus, the Veteran contends, service connection is warranted. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including sensorineural hearing loss and cardiovascular-renal disease, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of post-service evaluation and treatment by private treatment providers.  The Veteran also underwent VA examination in April and May 2011; reports of those examinations are of record.  In addition, the Veteran and family members have submitted written statements in support of his claim, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2010.

Review of the Veteran's service treatment records reflects that audiometric testing was not conducted at his November 1969 pre-entry medical examination or at his August 1972 examination; on those occasions, whispered voice testing revealed scores of 15 bilaterally, which was considered normal.  Similar results were recorded at a November 1974 post-service evaluation.  The Veteran complained of experiencing hearing loss in August 1971 and was given an audiometric evaluation, which revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
---
30
LEFT
25
25
30
75
55

Review of the service treatment records also reflects that the Veteran was seen in December 1970 for complaints of diarrhea.  At that time, he was noted to be "nervous" and "apprehensive"; he was diagnosed with nervous enteritis and probable mitral insufficiency.  However, a note on the treatment record indicates that any such condition was "functional; no cardiac disease."  He was again seen for complaints of diarrhea in January 1971 and nausea and vomiting in February 1971; at that time, his treatment provider again stated that his disorder was functional or psycho-physiological in nature.  At a cardiology consultation in December 1970, the Veteran was found to have a systolic murmur, but he reported experiencing no symptoms.   Examination found a functional heart murmur and anxiety reaction, but no cardiac disease.  Electrocardiographic examination conducted at the time found a normal sinus rhythm with rare premature atrial contractions; this was noted to be within normal limits.  At his August 1972 separation examination and again at a November 1974 post-service examination, the Veteran was found to have a normal heart and normal vascular system.  At the 1974 evaluation, the examiner specifically found the Veteran to have no cardiac abnormality and no current disability following his initial in-service complaints in 1970.  The Veteran further responded "No" when asked at his November 1974 report of medical history whether he experienced any heart trouble.

The Veteran underwent VA examination of his heart and arteries in April 2011.  At that time, the examiner noted that the Veteran reported having no separate arterial disorder and stated that he was seeking service connection only for a heart disorder.  Nevertheless ,the examiner conducted a thorough review of the Veteran's claims file and a physical examination of the Veteran.  He reported that he experienced nausea and indigestion in service on several occasions and at one time was sent for cardiac evaluation, which found no disorders.  He stated that the symptoms he experienced in service were the same as those he experienced when he had a myocardial infarction in May 2006.  The examiner reviewed echocardiograms from 1970 and 2010, noting that both showed a normal cardiac study with rare premature arterial contractions.  Physical examination revealed a normal heart with no murmur and a history of myocardial infarction due to coronary vasospasm.  The examiner found no separate arterial disorder on physical examination and diagnosed the Veteran with Prinzmetal's angina, hypertension, and a history of myocardial infarction with no residual abnormalities.  The examiner noted that the Veteran complained of occasional chest pain but stated that it was more likely to be associated with stress rather than with Prinzmetal's angina.  The examiner further stated that premature arterial contractions are not a disability but are instead considered to be a normal variant of cardiac functioning.  Noting that no heart murmur was found on examination, the examiner also found the Veteran's history of myocardial infarction and hypertension not to be related to service and concluded that his intermittent murmur and current Prinzmetal's angina are unrelated to his time on active duty.  In arriving at these conclusions, the examiner pointed out that the myocardial infarction and subsequent diagnosis of Prinzmetal's angina occurred many years after service.  In addition, the examiner noted that the Veteran's complaints at the time of his myocardial infarction-complaints of severe chest pain-were not in fact similar to the complaints of nausea and diarrhea he made on active duty.  Finally, the examiner noted that the Veteran's service treatment records did not in fact document any findings of heart problems such as coronary vasospasm, hypertension, Prinzmetal's angina, or myocardial infarction. 

The record also contains report from a May 2011 VA audiological examination.  That report reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing.  The audiologist noted the Veteran's history of noise exposure in service, including noise from the teletype machines he worked on as a radioman on board a Navy ship.  Audiometric testing revealed sensorineural hearing loss in the left ear, with normal hearing found in the right.  The audiologist noted that there was "rather clear evidence of some degree of high frequency hearing loss in the left ear."  However, the examiner opined that, because the whisper test conducted at the Veteran's entrance into active duty was not accurate or reliable, there was no way to know whether the hearing loss in the left ear existed prior to service or not, and thus that providing an etiological link between his left ear hearing loss and service was impossible without resort to speculation. 

The Veteran has also submitted audiological evidence from private treatment providers dated in April 2007 and September 2010.  The April 2007 submission consists of an audiogram results chart with a note in the margin indicating that the Veteran experiences "left ear moderate high frequency sensorineural hearing loss."  Similarly, report of audiological evaluation conducted in March 2010 reflects that the Veteran was diagnosed with hearing loss, which his evaluator stated in the accompanying letter was "as likely as not" related to his noise exposure in service.  (The Board notes that interpretation of the March 2010 audiogram was not provided; however, interpretation of the provided results reflects that the Veteran did not display hearing loss for VA purposes in the right ear.  See 38 C.F.R. § 3.385.)  In addition, the Veteran has stated on multiple occasions during the pendency of the appeal, including at the August 2010 hearing before the undersigned Veterans Law Judge, that he has had trouble with his hearing since service.

Further, the record contains report of a myocardial infarction the Veteran experienced in May 2006.  Records from the Veteran's hospitalization at the time reflect that he was seen with complaints of severe chest pain. He was diagnosed at the time with an acute inferior myocardial infarction and coronary artery disease, as well as mild ischemic cardiomyopathy.  He underwent cardiac catheterization that revealed normal arteries.  A letter from his treating physician dated in June 2006 reflects the diagnosis of possible coronary artery spasm as the etiology of the myocardial infarction.  Similarly, echocardiogram conducted in July 2006 reflects a diagnosis of mild regurgitant valve disease with normal left ventricular systolic function.  At a follow-up visit in June 2007, the Veteran was noted to have a diagnosis of Prinzmetal's angina and a history of myocardial infarction, which was thought to be due to coronary spasm.  No other cardiac or arterial diagnoses were assigned.  The Veteran also submitted a letter from a cardiac physician dated in September 2010, in which the physician reviewed the diagnoses assigned during his 2006 hospitalization and concluded that, based on the Veteran's report of having experienced similar symptoms in service, "there is a 50% probability that [the Veteran's] current heart condition is similar to what he experienced" during service.  However, the physician offered no rationale for this opinion, nor did he clarify what the Veteran's diagnoses actually were at the time he wrote the letter.

Upon consideration of the above evidence, the Board finds that a grant of service connection for hearing loss of the left ear is warranted.  Although the VA examiner indicated that he was unable to link the Veteran's current left ear hearing loss to service without resorting to speculation, he did acknowledge that there is "rather clear evidence" that the Veteran experienced hearing loss in his left ear during service.  He currently has a diagnosis of hearing loss in his left ear, and has testified that he has had problems with hearing from his time in service to the present.  Consequently, given that the Veteran meets the requirements of 38 C.F.R. § 3.385 of hearing loss in the left ear currently and because he had noise exposure in service that his private clinician has identified as a possible cause of his hearing loss, the Board finds that it is as likely as not that currently shown hearing loss in the left ear is traceable to military service.  His in-service audiological examination reflects what is clearly decreased hearing acuity in the left ear, and he demonstrated similar loss of hearing acuity in the left ear at his May 2011 VA examination.  Service connection is warranted.

Turning to the Veteran's claims of service connection for hearing loss in the right ear and for a disability of the arteries, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against these claims.  With regard to these claims, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)  (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed right ear hearing loss or arterial disorder.  The Board notes in that connection that although the Veteran has complained of hearing loss in his right ear and of a problem with his arteries in multiple statements to VA, there are no records showing  hearing impairment as defined by VA or any disorder of the arteries at any time during the claim period.  In so finding, the Board notes first that, although the Veteran's private audiologist diagnosed him with right ear hearing loss, the results of that audiogram do not suggest loss of hearing acuity in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  Further, although the Veteran was initially noted to have coronary artery disease at the time of his May 2006 myocardial infarction, such a diagnosis has not been assigned, by either the Veteran's private physicians or his April 2011 VA examiner, at any time during the appeal period, which began with the March 2007 filing of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Thus, the evidence does not provide any objective indications of hearing loss in the right ear or of a disability of the arteries.  

Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no diagnosed disability, the analysis ends, and service connection for hearing loss in the right ear and for a disability of the arteries must be denied.

The April and May 2011 VA examiners, after conducting thorough evaluation, found the Veteran to have no diagnosable right ear hearing loss or disorder of the arteries.  Given these findings, and considering that there has been no definitively diagnosed right ear hearing loss under 38 C.F.R. § 3.385 or artery disorder elsewhere in the record at any time during the appeal period, the Board finds that the Veteran has not demonstrated a currently diagnosed hearing loss of the right ear or disability of the arteries that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive evidence of a current disability by VA standards, the analysis ends, and service connection for hearing loss in the right ear and for a disability of the arteries must be denied.

The Board has considered the Veteran's assertions that he has right ear hearing loss and an arterial disorder related to his time in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of these claimed disorders.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as symptoms of decreased hearing acuity, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Further, the April and May 2011 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Turning to the Veteran's claim for service connection for a heart disorder, upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between any current heart disability and military service.  In so finding, the Board acknowledges that the Veteran was treated on several occasions in service for what he identified as nausea and diarrhea; he was also evaluated for a cardiac problem following these complaints.  However, the Board concludes, as did the April 2011 VA examiner, that these in-service complaints are not etiologically linked to any current heart disorder.  In that connection, the Board notes that although the Veteran's service treatment records document his in-service complaints, those symptoms were not linked to any heart disorders during service, despite his in-service cardiac evaluation.  Further, the Veteran was not seen at any point during service for complaints of chest pain, nor was he found to have any cardiac disorders at his separation examination.  In addition, the Board looks to the statements by the VA examiner in April 2011, in which he specifically considered the Veteran's in-service treatment and yet concluded that the Veteran's current heart disability was unrelated to any incident or symptoms he experienced in service.  Additionally, no heart disease was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Absent a persuasive medical opinion relating the Veteran's current heart disability to military service, his claim for service connection for a heart disorder must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced heart problems in service and later experienced similar symptoms when he had a myocardial infarction in 2006.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that current diagnoses of Prinzmetal's angina, hypertension, and a history of myocardial infarction are not related to symptoms the Veteran had in service.  This medical opinion is uncontradicted by any competent medical evidence of record.

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current heart disability and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the April 2011 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the private physician in September 2010.  In so finding, the Board notes that the private physician did not have access to the Veteran's service treatment records, relying only on the Veteran's report that his in-service symptoms were similar to those he experienced during his myocardial infarction in 2006.  To the contrary, as noted above, the private physician relied solely on the Veteran's reported history-a history that is shown by the service treatment records to be inconsistent with the symptoms he reported at his 2006 myocardial infarction.  Thus, the Board finds that the September 2010 private opinion fails to take into account the circumstances of the Veteran's in-service complaints.  The strongest evidence in favor of the Veteran's claim is the September 2010 opinion, but it is unsupported by any rationale that fully takes the record into account.  This evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinion, based on both the Veteran's reported history and the medical records, that the Veteran's currently diagnosed heart disability is not linked to service.

Given the failure of the private treatment provider to provide any rationale for his opinion, and in light of the well-reasoned opinion offered by the VA examiner in April 2011, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The April 2011 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's opinion in making its determination.  As discussed above, the April 2011 VA examination specifically addressed causation, clearly indicating that the Veteran's current heart disorders are not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the April 2011 VA examiner's opinion is of greater weight. 

The Board has considered the Veteran's contentions that his current heart disability is related to symptoms he experienced while on active duty, which he believes were early manifestations of heart disorder.  The Board does not question that the Veteran experienced symptoms of nausea and indigestion and was examined for heart problems during service.  However, as a layperson, the Veteran is not competent to give a medical opinion.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that current heart disability is not etiologically linked to the in-service complaints.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current heart disability have little to no probative value.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for a heart disorder, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hearing loss in the left ear is granted.

Entitlement to service connection for hearing loss in the right ear is denied.

Entitlement to service connection for disability of the arteries is denied.

Entitlement to service connection for a heart disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


